Citation Nr: 1118217	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-04 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD) for accrued benefit purposes.

2.  Entitlement to service connection for the Veteran's cause of death.

3.  Entitlement to death and indemnity compensation (DIC) under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955.  The Veteran died in May 2005.  The appellant is the Veteran's surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The RO received the appellant's substantive appeal in February 2007 after expiration of the time limit to file a substantive appeal.  Nonetheless, the U.S. Court of Appeals for Veterans Claims (Court) has held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v.  Shinseki, 23 Vet. App. 37, 45 (2009) (as the RO had never addressed the issue of timeliness in the SOC and the Veteran was not informed that there was a timeliness issue until his claim was before the Board, the Court determined that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted the Veteran's appeal).  In this case, the RO did not raise the issue of timeliness in the statement of the case, the Board held a hearing on the issues on appeal and the case was remanded for further development.  Accordingly, VA had impliedly accepted the appellant's substantive appeal and it waives the issue of timeliness.  

In August 2008, the appellant testified during a hearing before the undersigned Veterans Law Judge at the Houston, Texas RO.  A transcript of the hearing is of record.

In December 2008 and October 2009, the Board remanded these matters to the RO for further development.  After accomplishing the requested action to the extent possible, the RO continued the denial of each claim (as reflected in the February 2011 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD was pending at the time of the Veteran's death in May 2005. 

2.  The appellant is the Veteran's surviving spouse who filed a claim for accrued benefits within one year of the date of his death.

3.  The competent evidence of record does not indicate that the Veteran engaged in combat or that fear of a military attack was consistent with his service and the evidence does not support the claimed in-service stressors.  

4. The certificate of death reveals that the Veteran died in May 2005 with the immediate cause of the death listed as cardiac arrest and the underlying causes of death listed as coronary artery disease and hyperlipidemia.  Other significant conditions contributing to death but no resulting in the underlying cause was diabetes mellitus and hyperlipidemia.  
5.  At the time of the Veteran's death, the Veteran was not in receipt of service connection benefits for any disability.

6.  The evidence indicates that the Veteran's cause of death was not manifested during the Veteran's period of active service and it has not otherwise been shown to be related to military service.  

7.  The competent and probative evidence shows that the Veteran's death is not proximately due to VA surgical treatment, hospital care, or medical treatment


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to accrued benefits based on a pending claim of entitlement to service connection for PTSD have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.1000 (2010).

2.  The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312(a) (2010).

3.  Legal entitlement to DIC under 38 U.S.C.A. § 1151 is not established.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A September 2005 VCAA letter informed the appellant of how to substantiate her claims for accrued benefits and DIC under 38 U.S.C.A. § 1151.  Specifically, the appellant was notified that VA pays accrued benefits when a person dies before receiving a benefit in which he or she was entitled based on existing ratings, decisions or evidence in the file at the time of his or her death, but the benefits were not paid before the Veteran's death and she is the surviving spouse of the Veteran or she paid the expenses of the deceased Veteran's last sickness and burial.  She was also notified that to support her claim for DIC under 38 U.S.C.A. § 1151 the evidence must show that the Veteran died as a result of undergoing VA hospitalization, medical or surgical treatment, examination or training and the death was the direct result of VA fault or not a reasonably expected result or complication of VA care or treatment or the direct results of participation in VA Vocational Rehabilitation.  This letter notified the appellant of her and VA's respective duties for obtaining evidence.  The September 2005 VCAA letter was provided to the Veteran prior to the initial AOJ decision.  Accordingly, the Board has determined that VA has satisfied the duty to notify provisions with respect to the claims for accrued benefits and DIC under 38 U.S.C.A. § 1151.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Regarding to the Veteran's Dependency Indemnity and Compensation (DIC) benefits based on service connection for cause of death, additional VCAA notice requirements attach.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

After a review of the claims folder, the Board finds that the February 2009 VCAA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The February 2009 VCAA letter informed the appellant of the general evidence necessary to substantiate her cause of death claim.  The appellant was also informed that during the Veteran's lifetime, service connection was not established for any disability.  The letter advised the appellant of her and VA's respective duties for obtaining evidence.  

However, VA's duty to notify was satisfied subsequent to the initial AOJ decision.  The Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of the notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the AOJ also readjudicated the case by way of the supplemental statement of the case issued in August 2009 after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or an SSOC, is sufficient to cure a timing defect).  For the reasons stated above, it is not prejudicial to the appellant for the Board to proceed to decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

As for VA's duty to assist, the outcome of an accrued benefits claim hinges on the application of the law to evidence, which was in the file at the time of the Veteran's death.  See 38 C.F.R. § 3.1000(a) (2008).  However, the Court has held that "evidence in the file at the date of death" may include Service Department records "in VA's possession" on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  Hayes v. Brown, 4 Vet. App. 353 (1993); 38 C.F.R. § 3.1000(d) (2008).  In this case, the appellant has not asserted and the record does not show that there are outstanding relevant VA treatment records that are not associated with the claims file.  However, the record does not contain most of the Veteran's service records.  The Board notes that the RO attempted to obtain the Veterans service records in April 2003 from the National Military Personnel Records Center (NPRC).  The RO received a response in April 2003that the records were destroyed in a fire and there are no service treatment records, Surgeon General Office records or any separation documents available.  The Board remanded the claim in December 2008 for the RO to make another attempt to obtain the records.  In February 2009 and June 2009, the RO requested the Veteran's service treatment records and personnel file.  The RO received a negative response from the Records Management Center and NPRC. The RO made one more attempt to obtain the Veteran's service records and received a negative response and a notation that the information cannot be reconstructed.  The record contains a formal finding of a lack of information required to corroborate the Veteran's stressors.  In a case in which a Veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to her claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  Based on the foregoing, the Board finds that VA has fulfilled its heightened duty to assist the appellant.

With regard to the duty to assist for the appellant's DIC claims, the Board finds that VA has fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of her claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's VA treatment records, private treatment records, a February 2011 VA opinion, the appellant and Veteran's marriage certificate, and the Veteran's death certificate, lay statements from the appellant and a transcript of the August 2008 Board hearing.  

The February 2011VA examination report reflects that the examiner conducted a review of the Veteran's claims file and provided an opinion on whether Clonazepam contributed to the Veteran's death with a clear explanation based on the evidence of record and medical knowledge.  Accordingly, the Board concludes that the opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any VA examination undertaken during an appeal is adequate for rating purposes).  

The Board notes that VA did not provide a medical opinion as to the etiology of the Veteran's cause of death pursuant to 38 U.S.C.A. 5103A.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, that the claimant suffered an event, injury of disease in service, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4).  However, the evidence of a link between a current disability and service must be competent.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Because there is no competent evidence that indicates an in-service event, injury or disease contributed to the cause of the Veteran's death, VA is not obligated to obtain an opinion as to the etiology of the Veteran's death.  

As noted in the Introduction, these issues were previously remanded in December 2008 to notify the Veteran of the requirements for DIC benefits based on service connection for cause of death, attempt to obtain service personnel records, outstanding VA treatment record and a VA opinion by a cardiologist.  The evidence shows that a February 2009 VCAA letter notified the Veteran of the requirements for DIC benefits and there is evidence that the RO attempted to obtain the Veteran's service personnel records.  The record also contains a June 2009 VA opinion by an allopathic and osteopathic physician.  Thereafter, the Board remanded the claims in October 2009 in order to attempt to obtain the Veteran's locations and unit assignments between 1953 and 1954 and obtain a VA opinion by a cardiologist.  The record shows that the RO attempted to obtain the Veteran's service personnel records to include all locations and unit assignments during military service.  The claims file also contains a February 2011 VA opinion by a cardiologist.  Accordingly, the Board finds that there has been substantial compliance with the December 2008 and October 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

There is no indication in the file that there are additional relevant records available that have not been obtained.  In sum, "the record has been fully developed," and it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence she should submit to substantiate her claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

II.  Accrued Benefits

In June 2004, the appellant filed a claim for death benefits, which the RO interpreted to include a claim for accrued benefits.  At the time of the Veteran's death, he had one pending claim: entitlement to service connection for PTSD.  The Board finds that the Veteran did not have any further claims pending at the time of his death.  As such, the only basis for entitlement to accrued benefits is through the pending service connection claim for PTSD, which will be discussed below.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 (1998).  

Upon the death of a veteran, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his death ("accrued benefits") and due and unpaid for the period not to exceed two years, shall, upon the death of such individual be paid to the living person first listed as follows: (1) his spouse, (2) his children (in equal shares), (3) his dependent parents (in equal shares). 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  The Board notes that a new revision to the law regarding accrued benefits claims, enacted by Congress and signed by the President as the Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. § 5121(a) by repealing the two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits; however, this revision relates only to cases where the veteran's death occurred on or after the date of enactment, December 16, 2003, such as this case.

In order for a claimant to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998)).   The Board emphasizes that by statute, entitlement to accrued benefits must be based on evidence in the file at the time of death, or evidence, such as VA records, deemed to be of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 Vet. App. 483 (1994).  

As noted above, the Veteran had only the claim of entitlement to service connection for PTSD pending at the time of his death.  Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish the claimed stressor varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.303(d).  

Furthermore, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity," a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types and circumstances of the veteran's service.

The Board notes that most of the Veteran's service records are missing and appear to have been destroyed.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

A March 2005 VA behavior consult report provided a diagnosis of PTSD based on the Veteran's statements regarding his experiences in the Korean war and his described symptomatology.  Thus, the record shows that the Veteran had a current diagnosis of PTSD.  Additionally, the above evidence indicated that his PTSD symptoms were related to his claimed experiences in Korea.  Therefore, the only remaining element of the Veteran's PTSD claim to be considered is whether there is credible supporting evidence that the claimed in-service stressor(s) occurred.  See 38 C.F.R. § 3.304(f).  

With regard to this PTSD element, the evidence necessary to establish the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(d).  

Additionally, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist 
Activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.  

The Veteran reported in a PTSD questionnaire that he was involved in heavy fighting from 1953 to 1954 in Korea and he witnessed many friends killed or maimed.  Unfortunately, as noted above, most of the Veteran's service records were unavailable and presumed destroyed in a fire, including his separation documents and DD Form 214.  The Board notes that there is no evidence in the record that would indicate the Veteran was involved in combat during his military service.   The Veteran entered service in early April 1953, and the armistice was signed in late July 1953.  Furthermore, there is nothing in the claims, besides the Veteran's own lay statements, that shows the Veteran served in Korea during the Korean Conflict.  The only service record that shows the Veteran's unit assignment was a clinical record data sheet dated in February 1956.  It reveals that at that time the Veteran was assigned to Company C, 1st Infantry Regiment.  A letter from the National Archives shows that the 1st Infantry Regiment of the 6th  Infantry Division was stationed in California during the Korean Conflict.   

To the extent that the Veteran's claimed in-service stressors indicate that they are based on fear of hostile military or terrorist activity, there is no documented evidence of record that the Veteran was stationed in Korea during the Korean Conflict or that his stressor would be consistent with the place and circumstances of his service.  Therefore, there is no indication in the record that any stressor that is related to fear of hostile military activity is consistent with the circumstances, conditions, or hardships of the Veteran's service.

As the Board has determined that the Veteran did not engage in combat with the enemy or that any alleged fear of hostile military activity is not consistent with the circumstances of his service, the Veteran's lay testimony regarding his in-service stressor is insufficient, standing alone, to establish service connection and must be corroborated by credible evidence.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v.  Brown, 6 Vet. App. 283, 289 (1994); 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  The Veteran reported that his claimed stressors occurred between 1953 and 1954 in Korea.  He stated that he could not remember the exact dates or the names of his fellow service members that died.  The Board notes that the information provided by the Veteran is insufficient for VA to conduct a detailed search regarding the claimed stressors because the Veteran did not provide the names of the individuals that died or the approximate dates of those events.  There is no other supporting evidence in the record regarding the claimed in-service stressors. 

The only evidence substantiating that the Veteran experienced the in-service stressors is his own statements and statements from his family who did not witness the claimed stressors.  The Veteran and his family's uncorroborated statements are not sufficient to verify a non-combat stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and Dizoglio, 9 Vet. App. at 166.  The record must contain service records or other supporting evidence, which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  Id.  Although it is plausible that the Veteran experienced what he reported, without verification from personnel records, lay statements from service members, or other evidence in the record to support the Veteran's contention that this event occurred, the Board must deny service connection for PTSD.  

The Board is sympathetic to the Veteran's statements regarding these events and their impact on his life.  Nonetheless, the Board cannot grant service connection for PTSD without credible, supporting evidence of specific stressful experiences in Korea.  Without more specific information regarding his claimed incidents, verification is impossible.  Therefore, inasmuch as VA is unable to confirm that any of the Veteran's alleged stressors actually took place, one of the criteria necessary in order to establish entitlement to service connection for PTSD is not met.  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, a preponderance of the evidence is against the claim of entitlement to service connection for PTSD for accrued benefits.  As such, that doctrine is not applicable in the instant appeal and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Service Connection for Cause of Death

The appellant claims that the Veteran's death is related to the Veteran's military service.  The RO denied the claim.  The appellant appeals this decision.

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5(a), 3.312 (2010).  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Generally, in order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A certificate of death shows that the Veteran died in May 2005 and lists the immediate cause of death as cardiac arrest.  Coronary artery disease and hyperlipidemia is listed as the underlying causes of death.  The death certificate also documents diabetes mellitus and hypertension as other significant conditions contributing to death.

The Board notes that the Veteran was not service-connected for any disorders or disabilities at the time of his death in May 2005.  Thus, the Board will consider whether the evidence links the Veteran's active duty service to the cause of his death.

Unfortunately, as noted above, the Veteran's service records, including his service treatment records are not available.  Accordingly, the record does not contain contemporaneous medical evidence that the Veteran was diagnosed with or treated for coronary artery disease, hyperlipidemia, diabetes mellitus or hypertension during military service.  There is no other medical evidence relating the Veteran's cause of death, underlying causes of death or significant conditions contributing to death to his military service.  A June 1979 hospital report reveals that a physical examination of the Veteran's cardiovascular system was normal.  The Veteran's wife testified that the Veteran had a heart condition since 1995, approximately 40 years after military service.  See Board hearing transcript at 17.  The evidence of record is devoid of any objective medical evidence of hypertension or a heart condition until 2000, approximately 45 years after service.  A VA hospital report dated in June 1979 reveals that the Veteran was diagnosed with diabetes mellitus in 1979, roughly 24 years after military service.  The Board notes that the lapse in time between military service and a diagnosis or treatment of the disorders weigh against the appellant's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, no physician has ever asserted that the Veteran's coronary artery disease, hyperlipidemia, diabetes mellitus or hypertension occurred in service or is related to any incident in service.  

The Board notes that the appellant claims that the Veteran's death is related to his military service.  Lay persons can provide an account of observable symptoms.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay assertions regarding medical matters such as an opinion whether the Veteran's cause of death is related to military service has no probative value because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The appellant is not a licensed health care professional; therefore, the appellant's statements on the etiology of the conditions that caused the Veteran's death are not competent medical evidence and do not prove a relationship between the Veteran's cause of death and his military service.  

In conclusion, the Board finds that the evidence of record indicates that the cause of the Veteran's death and contributing causes of death are unrelated to his service or a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   Accordingly, entitlement to service connection for the cause of the Veteran's death is not warranted.

IV. DIC Based on 38 U.S.C.A. § 1151

The appellant contends that she is entitled to DIC benefits on the basis that the Clonazepam prescribed by the VA to treat the Veteran's anxiety contributed to the Veteran's death.  For claims filed after October 1, 1997, such as this claim, DIC benefits shall be awarded for a qualifying veteran's death if the death was not the result of the veteran's willful misconduct, the death was proximately caused by hospital care, medical or surgical treatment, or examination furnished by the VA, and the hospital care or medical treatment furnished by the VA, which led to death was careless, negligent, or demonstrated a lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.  38 U.S.C.A. § 1151(a) (West 2002); 38 C.F.R. § 3.361 (2010).  For purposes of this law, merely showing that a veteran received care, treatment, or examination and subsequently died does not establish causation.  
38 C.F.R. § 3.361(c)(1) (2010).  Moreover, the evidence must establish that the hospital care, medical or surgical treatment, or examination furnished by the VA is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  In other words, but for the VA's action(s), the Veteran would not have died.  

As noted above, the appellant claims that Clonazepam prescribed by VA for the Veteran's anxiety caused or contributed to the Veteran's death.  She contends that after the Veteran began using Clonazepam he began to have difficulty breathing.  The Board notes that the appellant is competent to report that she observed the Veteran having difficulty breathing.  However, as a lay person, she is not competent to provide the opinion that Clonazepam caused or contributed to the Veteran's death.  Based on the facts in this case, establishing a proximate cause of death is not something that is readily identified by a lay person.  The Veteran died from cardiac arrest and a determination of whether medication caused or contributed to the Veteran's death requires special medical knowledge.  Thus, the appellant's own lay assertions are not sufficient to establish that the Veteran's death was proximately due to the use of medications to include Clonazepam.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Furthermore, the medical evidence of record shows that Clonazepam did not contribute to the Veteran's death.  In February 2011, a VA board certified cardiologist provided the opinion "it is all but certain that Clonazepam more likely than not did not contribute to the Veteran's death."  He noted that Clonazepam is a benzodiazepine used to treat anxiety, panic attacks and seizures.  The cardiologist explained that it does not have any common cardiac side effects and he was not aware of any clearly demonstrated uncommon cardiac side effects that can be arrythmogenic and life threatening.  He observed that the Veteran had a history of coronary artery disease and congestive heart failure with a reported left ventricular ejection fraction of 20 percent.  The Veteran was also on amiodarone, a drug used to treat arrhythmias.  The death report lists cardiac arrest as the cause of death and the hospital records show that he required defibrillation.  Based on the foregoing, the cardiologist concluded that it is extremely likely he died from cardiac arrhythmia and extremely likely that the underlying cause of the arrhythmia was his coronary artery disease and depressed left ventricular function.  He determined that it was not only unlikely that chronic Clonazepam use significantly contributed to the cause of death, it was difficult for him to even conceive of a mechanism in which it would be likely to contribute to the cause of death. The Board finds this opinion to be highly persuasive and probative with respect to whether Clonazepam contributed to the Veteran's death as the board certified cardiologist reviewed the claims file and provided a clear rationale for his opinion based on his medical knowledge of Clonazepam and further research of the drug.

In sum, there is no competent evidence of record which indicates that the Veteran's death was caused by hospital care or medical treatment furnished by VA.  The medical opinions of record all indicate that Clonazepam did not proximately cause or contribute to the Veteran's death.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, a preponderance of the evidence is against the appellant's claim for DIC under 38 U.S.C.A. § 1151 for the cause of the Veteran's death as a result of VA treatment.  As such, that doctrine is not applicable in the instant appeal and her claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




							(CONTINUED ON NEXT PAGE)

ORDER

1.  Entitlement to service connection for PTSD for accrued benefit purposes is denied.

2.  Entitlement to service connection for the cause of the Veteran's death is denied

3.  Entitlement to DIC on the basis of 38 U.S.C.A. § 1151 is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


